Case: 21-40678   Document: 00516351380   Page: 1    Date Filed: 06/09/2022




          United States Court of Appeals
               for the Fifth Circuit                         United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                                 June 9, 2022
                            No. 21-40678
                                                               Lyle W. Cayce
                          Summary Calendar                          Clerk


   Michael Habiniak,

                                                   Plaintiff—Appellant,

                                versus

   Mario E. Ramirez, Jr., Judge; C. Wesley Kittleman,
   Attorney; Carlos Yzaguirre, Attorney; David J.
   Lumber, Attorney; James P. Grissom, Attorney; William
   A. Csabi, Attorney; The Kittleman, Thomas ; Gonzalez
   Law Firm; The Guerra Law Group, P.L.L.C.; Texas
   National Bank; Arsenio Afaro; Heirberto Alaniz;
   Hector Guerra, Sr.; Hector Guerra, Jr.; Candelario
   Ontiveros; Joe Quiroga; Abel Rodriguez; The Federal
   Deposit Insurance Corporation; The Office of the
   Comptroller of the Currency; Texas National Bank
   Board of Directors,

                                               Defendants—Appellees,

   ______________________________

   Michael Habiniak,

                                                   Plaintiff—Appellant,

                                versus
Case: 21-40678   Document: 00516351380      Page: 2    Date Filed: 06/09/2022

                             No. 21-40678


   MNB Ventures, Incorporated; Texas National Bank;
   Heriberto Alanis, Director; Joe Quiroga, Director;
   Candelario Ontiveros; Mario E. Ramirez, Jr., TNB's 51%
   Controlling Shareholder; The Kittleman Thomas Law
   Firm, TNB's 51% Controlling Shareholder; The Guerra
   Group Law Firm, TNB's 51% Controlling Shareholder;
   Carlos M. Yzaguirre, Attorney; David J. Lumber,
   Attorney; James P. Grissom, Attorney; William A.
   Csabi, Attorney,

                                                  Defendants—Appellees,

   ______________________________

   Michael Habiniak,

                                                      Plaintiff—Appellant,

                                versus

   MNB Ventures, Incorporated, each in their individual
   capacity; Texas National Bank, each in their
   individual capacity; Heriberto Alanis, each in their
   individual capacity; Hector Guerra, Sr., each in their
   individual capacity; Hector Guerra, Jr., each in their
   individual capacity; Candelario Ontiveros, each in
   their individual capacity; Joe Quiroga, each in their
   individual capacity; Abel Rodriguez, each in their
   individual capacity; Atlas, Hall ; Rodriguez, L.L.P.,
   each in their individual capacity; Kittleman Thomas
   Law Firm, each in their individual capacity; C. Wesley
   Kittleman, each in their individual capacity; Carlos
   M. Yzaguirre, each in their individual capacity; Guerra
   Law Group, each in their individual capacity; Carlos L.
   Guerra, each in their individual capacity; David J.
   Lumber, each in their individual capacity; Mario E.
   Ramirez, Jr., each in their individual capacity; James P.
   Grissom, each in their individual capacity; William A.
   Csabi, each in their individual capacity; David J.




                                  2
Case: 21-40678      Document: 00516351380          Page: 3    Date Filed: 06/09/2022

                                    No. 21-40678


   Bradley, each in their individual capacity; Micaela
   Alvarez, each in their individual capacity; Charles
   Murray, each in their individual capacity; Missy
   Medary, each in their individual capacity; Laura
   Hinojosa, each in their individual capacity; Randy
   Crane, each in their individual capacity,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                    USDC Nos. 7:14-CV-69, 7:15-CV-299, and
                                  7:17-CV-343


   Before Davis, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant, Michael Habiniak, appeals the district court’s
   denial of his Rule 60(d)(3) motion alleging fraud on the court. Because the
   district court did not abuse its discretion in denying Habiniak’s motion, we
   AFFIRM.
          This appeal is the latest chapter in Habiniak’s efforts to obtain relief
   in federal court from state court judgments rendered against him long ago.
   On July 7, 2021, Habiniak filed a motion pursuant to Rule 60(d)(3) to
   “remove the permanent pre-filing injunction and to set aside [the district
   court’s] judgments entered in [7:14CV-069 and 7:15-CV-299]” for fraud on
   the court. In conclusory fashion, Habiniak asserted that “officers of the
   court” led the district court to believe that a state court finding that a state
   court judge need not be disqualified from presiding in Habiniak’s state court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          3
Case: 21-40678        Document: 00516351380              Page: 4      Date Filed: 06/09/2022




                                         No. 21-40678


   proceeding and the no-evidence summary judgment the judge rendered
   against him were lawful. He contended that “officers of the court planned
   and executed their scheme to subvert and blatantly abuse the judicial process
   of the [district court], as they did in the state court proceeding” which
   rendered the judgment entered in his federal court proceedings “obtained by
   . . . fraud on this Court.”
           This Court reviews the denial of a Rule 60(d)(3) motion for abuse of
   discretion. 1 The alleged fraud on the court cited by Habiniak constituted the
   bases of the claims already adjudicated in Habiniak’s various federal court
   proceedings. Rather than establishing proof of fraud on the court, Habiniak
   is rehashing his substantive claims regarding the lawfulness of the no-
   evidence summary judgment rendered against him and denial of the
   disqualification of state court Judge Ramirez. This Court has already affirmed
   the district court’s judgments rejecting these claims.
           For these reasons, and those stated by the district court, the district
   court did not abuse its discretion in denying Habiniak’s Rule 60(d)(3)
   motion. 2 We AFFIRM.
           All pending motions are DENIED.




           1
             See Riley v. Wells Fargo Bank, N.A., 815 F. App’x 808, 809 (5th Cir. 2020);
   Unpublished opinions issued in or after 1996 “are not precedent” except in limited
   circumstances, but they “may be persuasive authority.” Ballard v. Burton, 444 F.3d 391,
   401 n.7 (5th Cir. 2006).
           2
            See Riley, 815 F. App’x at 809 (affirming district court’s denial of Rule 60(d)(3)
   motion because plaintiffs were “rehashing their substantive claims”).




                                               4